FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune 2016 Commission File Number:001-11960 AstraZeneca PLC 2 Kingdom Street, London W2 6BD Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNo X If “Yes” is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- ASTRAZENECA COMPLETES US LICENSING AGREEMENT WITH IRONWOOD PHARMACEUTICALS FOR LESINURAD AstraZeneca today announced that it has completed the licensing agreement with Ironwood Pharmaceuticals for the exclusive US rights to Zurampic (lesinurad) and the fixed-dose combination of lesinurad and allopurinol. Zurampic is approved in the US, in combination with a xanthine oxidase inhibitor, for the treatment of hyperuricemia associated with uncontrolled gout. The fixed-dose combination will be submitted for regulatory review in the second half of 2016. About AstraZeneca AstraZeneca is a global, innovation-driven biopharmaceutical business that focuses on the discovery, development and commercialisation of prescription medicines, primarily for the treatment of diseases in three main therapy areas - respiratory, inflammation, autoimmune disease (RIA), cardiovascular and metabolic disease (CVMD) and oncology - as well as in infection and neuroscience. AstraZeneca operates in over 100 countries and its innovative medicines are used by millions of patients worldwide. For more information please visit: www.astrazeneca.com CONTACTS Media Enquiries Neil Burrows UK/Global +44 7824 350541 Vanessa Rhodes UK/Global +44 7880 400690 Karen Birmingham UK/Global +44 7818 524012 Jacob Lund Sweden +46 8553260 20 Michele Meixell US +1 Investor Enquiries UK Thomas Kudsk Larsen +44 7818 524185 Nick Stone RIA +44 7717 618834 Henry Wheeler Oncology +44 7788 354619 Craig Marks Finance +44 7881 615764 Christer Gruvris ING +44 7827 836825 US Lindsey Trickett CVMD +1 Mitchell Chan Oncology +1 Dial / Toll-Free +1 Key: RIA - Respiratory, Inflammation and Autoimmunity, CVMD - Cardiovascular and Metabolic Disease, ING - Infection, Neuroscience and Gastrointestinal 3 June 2016 -ENDS- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AstraZeneca PLC Date:03 June 2016 By:/s/ Adrian Kemp Name: Adrian Kemp Title: Company Secretary
